DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 11/03/2022. Claims 1 – 14 are currently pending in this application.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn. In view of applicant’s amendment and arguments regarding objection to specification, the objection is hereby withdrawn.
In view of applicant’s amendment and arguments regarding rejection of claims 1 – 4 and 7 – 14 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claim 1, as amended, states (underlining by the examiner):
“wherein the field measurement data supplied to the network entity comprises one or more of or consists of:
- modulation error ratio (MER) measured by the one or more field probes, and/or
- bit error ratio (BER) measured by the one or more field probes.”

As may be seen, there may be an embodiment in which the field measurement data “consists of” measurements of MER and/or BER. As stated in the MPEP 2111.03(II), “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith").” “A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.”
However, dependent claim 3, as amended, states “wherein the field measurement data supplied to the network entity further comprises or consists of:  signal strength measured by the one or more field probes.” Thus, claim 3 attempts to add an additional element to the “field measurement data” defined in an embodiment of claim 1 as consisting of only MER and/or BER, which is not allowed as per MPEP.
Therefore, claim 3 fails to further limit the subject matter of claim 1 upon which it depends, and/or fails to include all the limitations of claim 1 upon which it depends.

The same consideration applies to similarly worded claim 9.

Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100091745 (Bevan) alone or alternatively in view of US 20170041812 (Iuzzolino).
Regarding claim 1, Bevan teaches “A method for adaptive optimization of reception (abstract, paragraph 0001 and elsewhere in the disclosure) within a single-frequency network, SFN (although this specific type of the network is not disclosed, paragraph 0027 teaches that the disclosed principles may be applied to the wireless communication network of any type. On the other side, single frequency networks were well known at the time the application was effectively filed. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to apply the principles disclosed by Bevan to the well-known single frequency network. Doing so would have simply expanded the areas where the method may be used such as additional types of networks.), comprising at least two independently controlled SFN transmitters (FIG 1 and paragraph 0028: three access points 2a, 2b and 2c. Paragraph 0033: the radio network controller 10 is in communication with the wireless access points 2a, 2b, 2c. The radio network controller 10 controls the radiated power and the radiation pattern from each wireless access point), the method comprising the following steps:
a) arranging one or more field probes (FIG 1 and paragraph 0028: sensors deployed at three types of location; sensors deployed within the desired zone of coverage designated as middle, or "M" sensors 4a . . . 4e, those situated at the edge of the desired zone of coverage designated as edge or "E" sensors 6a . . . 6g, and those situated outside the desired zone of coverage designated as outside or "O" sensors 8a . . . 8e.);
b) providing at least one network entity connected to each of the one or more field probes via a network communication channel (paragraph 0033: the radio network controller 10 (“at least one network entity”) in communication with the wireless access points 2a, 2b, 2c, via a data link. Communication of the RNC 10 with sensors (“field probes”) is disclosed in par. 0053 – 0055 and Fig. 9 as well as in Fig. 10 and par. 0056, step S10.1 Also par. 0029);
the one or more field probes
c) measuring an SFN reception of signals transmitted by the at least two independently controlled SFN transmitters, and producing field measurement data (FIG 10 and paragraph 0056: A first step involves measuring power received at the sensors; received power may be measured at a middle sensor 4, edge sensor 6 and outside sensor 8, (step S10.1). A message is sent from each sensor to the radio network controller indicating the received power and identifying the sensor. Paragraph 0058: multiple measurements are taken by the sensors in the process of changing the transmission parameters);
d) supplying the field measurement data to the network entity (FIG 10 and paragraph 0056: A message is sent from each sensor to the radio network controller indicating the received power and identifying the sensor.); and
the network entity
e) computing optimized SFN transmission parameters based on the supplied field measurement data (paragraph 0057: The contributions from each sensor may then be combined to evaluate an objective function (step S10.3). Paragraph 0058: Transmission parameters may then be optimised on the basis of the calculated value of the objective function (step 10.4).);
characterized by the network entity
f) automatically calculating, as a function of the supplied field measurement data, at least one type of SFN transmission parameter specifically optimized for each of the at least two independently controlled SFN transmitters, in order to optimize the SFN reception of the signals transmitted by the at least two independently controlled SFN transmitters (paragraph 0057: The contributions from each sensor may be combined to evaluate an objective function (step S10.3). Paragraph 0058: Transmission parameters may be optimised on the basis of the calculated value of the objective function (step 10.4). According to a typical perturbation algorithm, a transmission parameter, such as transmit power, will be perturbed up (increased) by a small amount, typically less than 3 dB, and the objective function will be calculated on the basis of received power measurements at the sensors. This is done for each access point. The transmission parameter will then be updated in the direction that produced the lower value of the objective function. It can thus be seen that the objective function will be minimised by a number of iterations through the process illustrated in FIG. 10 (“at least one type of SFN transmission parameter specifically optimized for each of the at least two independently controlled SFN transmitters”). FIG 11 and paragraph 0059 explicitly disclose that transmission parameters are individually set for each access point by separate signaling. Paragraph 0033: The radiation pattern and/or transmission power of each access point is controlled such that the composite of the zones of coverage 14a, 14b, 14c of the wireless access points corresponds as closely as possible to the desired zone of coverage 12 which represents “optimize the SFN reception of the signals transmitted by the at least two independently controlled SFN transmitters”.); and
g) supplying the transmitter-specifically optimized SFN transmission parameters to each of the at least two independently controlled SFN transmitters (paragraph 0057: The transmission parameter is then sent to the access point 2, for example as message TXP indicating transmit power (step S10.5). The transmission power of the access point is set in response to the message (step 10.6). FIG 11 and paragraph 0059 explicitly disclose that transmission parameters are individually set for each access point by separate signaling)…”

Bevan does not disclose “wherein the field measurement data supplied to the network entity comprises one or more of or consists of:
- modulation error ratio (MER) measured by the one or more field probes, and/or
- bit error ratio (BER) measured by the one or more field probes.”
Bevan, however, in paragraph 0034 teaches that a location may be said to have wireless coverage if a signal may be received at that location with an acceptable quality, which may be defined for example by signal power level, signal-to-noise-and-interference ratio or bit error rate. Each of these measures is related to the radio frequency field strength at the location in question. Bevan explicitly teaches measuring received power by each sensor representing quality of the received signal at a particular location and transmitting the measured value to the radio network controller. However, as explained above, in paragraph 0034 Bevan teaches that bit error rate may also serve as a parameter representing quality of the received signal at the location. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to optionally utilize measurement of the bit error rate as representing quality of the received signal at the location and transmit this type of measurement to the radio network controller, instead of or in addition to the explicitly disclosed measurement and transmission of the received power. Doing so would have been simply a design choice of which parameter to measure and use to optimize the coverage, in case of bit error rate being used as a replacement for the signal power, or, in case of measuring and transmitting both the bit error rate and the received power, would have provided an additional parameter representing signal quality at the particular location. In the latter case, bit error rate would have also provided a measure of the bit rate that can be achieved at the location with acceptable errors which takes into account not only the received power, but also any noise that may be present at the location.
Additionally or alternatively, Iuzzolino also teaches methods and systems to improve wireless signals (see title). The method may comprise receiving a plurality of signal characteristic measurements from each of a plurality of sensors disposed at geographically distinct premises or geographically distinct locations throughout a premises. A network device can adjust one or more transmission characteristics based on the received signal characteristic measurements (see abstract). Thus, Iuzzolino is in the same art and is concerned with the same problem of optimizing performance of the wireless system by improving reception at particular locations. As further explained in paragraph 0022, and similar to the system of Bevan, multiple sensors can be disposed geographically in and/or around a premises (corresponds to claimed “a) arranging one or more field probes”). Each of the sensors can measure data that characterizes a wireless local area network signal (corresponds to claimed “c) measuring … reception of signals transmitted by the … transmitters, and producing field measurement data”) and report the measured data to a wireless communication device (corresponds to claimed “d) supplying the field measurement data to the network entity”). As examples, the measured data can comprise one or more of a received signal strength indicator (RSSI), a signal to noise ratio (SNR), a bit error rate or frame error rate of a test signal, and the like (corresponds to claimed “wherein the field measurement data supplied to the network entity comprises one or more of or consists of: … - bit error ratio (BER) measured by the one or more field probes.”). The wireless communication device can use the measured data from each of the sensors to characterize each geographic area in and/or around the premises that comprises a sensor such that performance at each user space meets or exceeds first predetermined criteria. Thus, as may be seen, in Iuzzolino, plurality of measurements may be taken and reported and may include at least a received signal strength indicator (RSSI) and a bit error rate.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Iuzzolino measurement and transmission of multiple signal parameters including a received signal strength indicator (RSSI) and a bit error rate, in the system of Bevan. Doing so would have allowed to better characterize the received signal by using multiple parameters associated with the signal and thus improve subsequent optimization of the system.

Regarding claim 2, Bevan teaches “wherein the sequence of steps c) to g) is cyclically repeated for an iterative optimization (paragraph 0056: the operation involves the following steps, which will typically be carried out iteratively; transmission parameters may be gradually changed by a number of cycles of iteration. The process includes all of the steps of FIG 10 which includes recited by the claim “steps c) to g)”).”
Regarding claim 3, Bevan teaches “wherein the field measurement data supplied to the network entity further comprises or consists of:
- signal strength measured by the one or more field probes (paragraph 0056: measuring power received at the sensors. Abstract: measurements from sensors at defined locations that measure received signal power, the received power being related to radio frequency field strength).”
Regarding claim 4, Bevan teaches “wherein the at least one type of SFN transmission parameter comprises one or more of or consists of:
- output power of each of at least two independently controlled SFN transmitters (paragraph 0057: The transmission parameter is then sent to the access point 2, for example as message TXP indicating transmit power (step S10.5). The transmission power of the access point is set in response to the message (step 10.6). FIG 11 and paragraph 0059 explicitly disclose that transmission parameters are individually set for each access point by separate signaling), and/or
- static time delay of the signal transmitted by each of the at least two independently controlled SFN transmitters (Since the claim is written in the alternative form (“one or more of A and/or B”), it is sufficient to meet at least one of the limitations “A” or “B” in the claim to meet the limitations of the whole claim. In this case the limitation “A” is met.).”
Regarding claim 5, this claim is for a “network entity” performing the method claimed in claim 1. It was shown above with respect to rejection of claim 1 that the disclosure of Bevan alone or in combination with Iuzzolino teaches or fairly suggests all steps of the method of claim 1. Therefore, claim 5 is rejected because of the same reasons as set forth in the rejection of claim 1 because they have similar limitations. Claim 5 additionally claims “an interface being arranged for receiving field measurement data supplied by one or more field probes (paragraph 0056: A message is sent from each sensor to the radio network controller indicating the received power and identifying the sensor. Therefore, an interface as claimed is implicitly present)”, “a unit being arranged for computing optimized SFN transmission parameters based on the supplied field measurement data (shown in FIG 10 – 11 as combination of steps S10.2 – S10.4. Since performance of the steps is disclosed, the hardware or software to perform the steps is implicit)” and "an interface being arranged for supplying the transmitter-specifically optimized SFN transmission parameters to each of the at least two independently controlled SFN transmitters (shown in FIG 10 – 11 as function “transmission parameters” with outgoing lines S10.5. Since performance of the steps is disclosed, the interface to perform the steps is implicit).”
Regarding claim 7, this claim is for a “A single-frequency network, SFN, system” performing the method claimed in claim 1. It was shown above with respect to rejection of claim 1 that the disclosure of Bevan alone or in combination with Iuzzolino teaches or fairly suggests all steps of the method of claim 1. Therefore, claim 7 is rejected because of the same reasons as set forth in the rejection of claim 1 because they have similar limitations.
Regarding claim 8, Bevan teaches “wherein the network entity is arranged to iteratively optimize the at least one type of SFN transmission parameter (paragraph 0056: the operation involves the following steps, which will typically be carried out iteratively; transmission parameters may be gradually changed by a number of cycles of iteration. The process includes all of the steps of FIG 10).”
Regarding claim 9, this claim is rejected because of the same reasons as set forth in the rejection of claim 3 because they have similar limitations.
Regarding claim 10, this claim is rejected because of the same reasons as set forth in the rejection of claim 4 because they have similar limitations.
Regarding claim 11, Bevan teaches “wherein the network entity is one physical entity or a cloud entity (paragraph 0029: Each sensor is in communication with a radio network controller, that may be situated local to the access points or at a location remote therefrom. This means that the radio network controller appears to be “one physical entity”).”
Regarding claim 12, Bevan teaches “wherein the field measurement data are supplied to the network entity using a wireless or a wire-bound channel, using e.g. a telecommunications protocol and/or an Internet protocol (this covers every possible case; therefore, the claim is automatically met. Paragraph 0029: Each sensor is in communication with a radio network controller; the communication may be by means of the radio resource used by the access points, or by a different radio resource, possibly operating to a different standard from that used for communication between the access points and user equipment. For example, the access points may be operating in a 5 GHz WiFi band and the communication between the sensors and the radio network controller may involve use of the 2.4 GHz WiFi band, or vice versa.).”
Regarding claim 14, Bevan teaches “wherein the network entity is arranged to implement a feedback control in order to optimize the SFN transmission parameters (paragraph 0058: after the transmission power being adjusted, the objective function will again be calculated on the basis of received power measurements at the sensors. This represents feedback from the sensor to the radio network controller after each power iteration and based on which subsequent iterations may be performed) such that the supplied field measurement data converge towards nominal values for the field measurement data (paragraph 0034: the objective function being designed so that its minimisation will result in a situation closer to a desired solution; this may be a field strength pattern (“the supplied field measurement data”) that will give an area of wireless coverage that is optimised to be as close as possible to a desired or designated zone of coverage (which would result in “converge towards nominal values for the field measurement data”, where the “nominal values” correspond to the values of the desired zone of coverage).).”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100091745 (Bevan) alone or in view of US 20170041812 (Iuzzolino) as applied to claim 5 above, and further in view of US 20180331736 (Lidian).
Regarding claim 6, Bevan does not teach “wherein the network entity is a distributed cloud unit.”
Lidian in paragraph 0005 teaches that the network node can be a distributed node comprised in a cloud and being configured to control the transmission point from a distance. A radio network controller is an example of such a network node.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the radio network controller 10 of Bevan as a distributed cloud unit, as disclosed by Lidian simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100091745 (Bevan) alone or in view of US 20170041812 (Iuzzolino) as applied to claim 7 above, and further in view of US 20210201135 (Hoydis).
Regarding claim 13, Bevan does not teach “wherein the network entity comprises a neural network trained with field measurement data and optimized SFN transmission parameters.”
Hoydis in paragraphs 0013 – 0014 teaches optimizing transmitter parameters using neural networks. Paragraph 0037: The transmitter 2 includes a module 10 (such as a neural network) for implementing a transmitter algorithm. Paragraphs 0054 – 0055 provide additional details regarding transmitter training. In the operation 48, the transmitter 2 sends is a sequence of known messages to the receiver 6. However, the transmitter signals associated with each message are slightly perturbed. The receiver computes  the chosen performance metric or reward (such as BLER, BER) for the received signals and feeds the metric or reward data back to the transmitter (“field measurement data”). The trainable parameters of the transmitter algorithm (e.g. the transmitter layers 24, which may be implemented using neural networks) are optimized based on stochastic gradient descent (SGD) by estimating the gradient of the metric or reward with respect to its trainable parameters using the knowledge of the transmitted messages and signals, as well as the known distribution of the random perturbations.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Hoydis training of transmission parameters for optimization using neural networks, in the system of Bevan. Doing so would have provided optimization of transmission parameters using machine learning (see Hoydis, paragraph 0001) and thus possibly enhanced the outcome.
Since in the system of Bevan the optimization and control of the transmission parameters is performed in the radio network controller, it would have been obvious to utilize the algorithm disclosed by Hoydis in the radio network controller as the place which actually performs the control of the transmission parameters in Bevan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648